Citation Nr: 1416244	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-33 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for cellulitis of the left ankle has been received.

2.  Entitlement to service connection for cellulitis of the left ankle.

3.  Entitlement to service connection for residuals of a torn ligament of the left ankle.

4.  Entitlement to service connection for left knee disability, claimed as due to residuals of a torn ligament of the left ankle.

5.  Entitlement to service connection for cervical spine disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to June 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO, inter alia, denied claims for service connection for a left knee disability, a cervical spine disability, bilateral hearing loss and tinnitus, and found that new and material evidence had not been received to reopen claims for service connection for residuals of a torn ligament of the left ankle and for cellulitis of the left ankle.  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.

In the October 2011 SOC, the RO noted that current review revealed that there was no prior, final denial as to the claim for service connection for residuals of a torn ligament of the left ankle.  The Board agrees that there was no prior denial of this issue.  Thus, this issue is considered on a de novo basis.

As regards characterization of the appeal with respect to the previously denied claim for service connection for cellulitis  of the left ankle, although the RO found that new and material evidence was not received to reopen the claim (while also addressing the merits of the claim in the SOC), it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable disposition on the request to reopen-the  Board has characterized the appeal pertaining to colitis of as now encompassing both the request to reopen and the underlying claim for service connection, as set forth on the title page.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal additional medical evidence that is pertinent to these claims.  

The Board's decision addressing the request to reopen the claim for service connection for cellulitis of the left ankle, as well as the claim for  service connection for cellulitis of the left ankle, on the merits, and the claims for service connection for  residuals of a torn ligament of the left ankle, and a left knee disability, is  set forth below.  The claims for service connection for a cervical spine disability, bilateral hearing loss and tinnitus are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC).  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided has been accomplished. 

2.  In an April 1979 administrative decision, the RO denied a claim for service connection for cellulitis of the left ankle based on the Veteran's failure to report for a VA examination; the Veteran did not inform the RO of his subsequent willingness to report for an examination or initiate an appeal of this decision.

3.  Evidence associated with the claims file since the April 1979 denial of the claim for service connection for a cellulitis of the left ankle includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  The competent, probative evidence weighs against a finding of any current cellulitis of the left ankle or residual of the cellulitis of the left ankle diagnosed during service.  

5.  Although the Veteran asserts left ankle injury during service, competent, probative evidence weighs against a finding of any current left ankle disability.

6.  The Veteran does not assert, and competent, probative evidence does not indicate, that a current left knee disability is directly related to service; rather, the Veteran asserts that this disability is attributable to a left ankle disability for which service connection has not been established.


CONCLUSIONS OF LAW

1.  The April 1979 administrative decision in which the RO denied service connection for cellulitis of the left ankle is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§  3.104. 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the RO's April 1979 denial is new and material, the criteria for reopening the claim for service connection for cellulitis of the left ankle are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for cellulitis of the left ankle are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for residuals of a torn ligament of the left ankle are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The criteria for service connection for a left knee disability, claimed as secondary to the left ankle disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of the request to reopen, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplish.

As for the claims for service connection, on the merits, herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b) (1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

, In this appeal, December 2010, January 2011, April 2011, and July 2011 pre-rating letters provided notice to the Veteran as to what information and evidence was needed to establish service connection on a direct basis.  In these four letters, the RO also provided notice of general information  pertaining to VA's  assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  In the July 2011 letter, the RO also advised him of the information and evidence that was needed to substantiate a claim for service connection on a secondary basis.  These letters were issued prior to the initial adjudication by the RO in the August 2011 rating decision on appeal, and thus, the RO provided timely notice.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, as well as VA and private treatment records.  Neither the Veteran nor his representative have identified any additional evidence not yet obtained that has been identified as relevant to the claims herein decided.  Also of record and considered in connection with the claim is the transcript of the April 2012 Board hearing, along with various written statements provided by and on behalf of the Veteran.  The Board finds that no further RO action on any of these claims, prior to appellate consideration, is required, 

Regarding VA examinations, the Veteran underwent an April 2011 VA examination that evaluated the left ankle, to include consideration of whether the Veteran has residuals of cellulitis or other left ankle disability.  In this regard, the examiner completed a general review of the ankle and reviewed X-rays of the left ankle.  After this examination, the examiner found no left ankle disability, to include no residual of the cellulitis diagnosed during service.  Based on the examiner's consideration of both skin and orthopedic disability (as demonstrated by review of the X-ray), the Board finds that the contents of this examination report provides an  adequate basis upon which to determine that there is no current left ankle disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).    

Although no examination/opinion has been obtained in connection with the claim  for service connection for the left knee, as is made clear below, such is not required, on these facts.  As discussed, the Veteran does not assert, and the record does not indicate, that any such  disability is directly due to service.  Moreover, as for secondary service connection, as entitlement to service connection for a left ankle disability is not established, secondary service connection is not available.

With respect to the Veteran's April 2012 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010),

Here, during the April 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's left ankle, to include any contended residuals of the cellulitis treated during service, as well as the Veteran's assertion that there is a link between the contended left ankle disability and the diagnosed left knee disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained. See Bryant, 23 Vet. App. at 497.  While the undersigned did not explicitly suggest the submission of additional evidence, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for service connection for cellulitis of the left ankle, residuals of a torn ligament of the left ankle, and a left knee disability.  As such, the Board finds that, consistent with Bryant the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.

In summary, the duties imposed by the VCAA have been considered and satisfied.  , The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, , the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided,  at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Request to Reopen the Claim for Service Connection for  Cellulitis of the Left Ankle

In an April 1979 administrative decision, the RO denied the Veteran's claim for service connection for cellulitis of the left ankle.  The RO's denial was based on the Veteran's failure to report for an examination.  See 38 C.F.R. § 3.655.  The Veteran's service treatment records document treatment for cellulitis of the left ankle, but based on the Veteran's failure to report to the examination, there was no post-service evidence evaluating whether there was current cellulitis or residuals of the cellulitis.  In the April 1979 decision, the RO instructed the Veteran that the RO could not take further action unless he informed the RO of his willingness to report for examination.  The Veteran did not indicate such willingness to report or appeal this decision.  

The Veteran, in his recent Board testimony, indicated he did not receive notice of the scheduled examination.  However, the , the Veteran did not provide an updated address and there is no evidence that the notice of examination was returned as undeliverable.  
With respect to the instant case, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, the Veteran sought to reopen his claim for service connection in June 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record. This analysis is undertaken by comparing the newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material.   

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Se Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  As the April 1979 administrative decision is final as to the evidence then of record, it is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.1103.

Since the April 1979 administrative decision became final, additional evidence has been associated with the claims file.  This evidence include an April 2011 VA examination that evaluated the Veteran for residuals of the cellulitis of the left ankle diagnosed during service.  Further, during his Board testimony, he testified that there was no remaining cellulitis.  Although he also indicated hat there was no residual, he also testified, in essence, that he believed that the cellulitis lead to restricted motion of the left ankle.  See Board Hearing Transcript, page 16-17.

The Board is cognizant that the issues on appeal also includes the separate claim for service connection for residuals of a torn ligament of the left ankle, claimed as due to trauma in service.  Here, the Veteran's testimony provides a specific contention not of record at the time of prior denial:  that the cellulitis diagnosed in service resulted in limitation of motion of the ankle, although this may also be part of the claim for residuals of a torn ligament of the left ankle.  Although ultimately evidence against the claim, the contents of the April 2011 VA examination also provide the first post-service evaluation of the ankle.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a right foot disability.  The Board specifically finds that the evidence is "new" in that it was not before agency decision makers at the time of the April 1974 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current left ankle disability that may be related to service diagnosed cellulitis.  In this regard, the Veteran has asserted that the disability has resulted in a current disability manifested by limitation of motion.  This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for cellulitis of the left ankle (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for cellulitis of the left ankle are met.  See  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will proceed to consider the merits of this claim.

B.  Service Connection for Cellulitis,  Residuals of a Torn Ligament of the 
Left Ankle, and a Left Knee Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). Degmetich v. Brown, 104 F.ed 1328 (Fed. Cir. 1997)).

In McClain, the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.

In some cases, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of  continuity of symptomatology (in lieu of a medical nexus opinion) is limited to diseases  explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.310(a) (2013), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448  (1995). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran asserts that he has limitation of motion/stiffness of the left ankle attributable to the cellulitis diagnosed during service.  In addition, the Veteran asserted that despite the service treatment records documenting a torn ligament of the right ankle and he previously filing for service connection for right ankle disability in January 1979, he has never had disability of the right ankle.  Instead, he asserts that the disability was actually of the left ankle, and that reference to the right ankle is in error.  See Board Hearing Transcript, page 9.  He testified that the cellulitis in service weakened his ankle and, after jumping from a height while completing an obstacle course, the ankle "twisted, and it snapped."  See id., at page 11.  He also noted that his left calf remained smaller than his right.  See id., at page 12.  There was no residual of the cellulitis itself, however.  See id., at page 17.

Further, the Veteran testified hat he had a fracture of his left leg when he was four, but disputed that it was of his ankle; noting that it was higher on the leg.  He further testified that he did not have any problems after this childhood injury healed.  See id., at page 10.  Regarding the left knee, the Veteran has not asserted that he injured the knee in service.  Rather, the Veteran asserts that the disability is due to the contended left ankle disability.  See id., at page 18.

Service treatment records document treatment for cellulitis of the left ankle and foot in 1975.  As noted, the service treatment records refer to a right ankle injury.  In a May 2011 statement, a fellow service member noted that he was present when the Veteran "severely injured his ankle while in training."  In this statement, however, the fellow service member makes no reference to which ankle the Veteran injured.  

There is no medical evidence of post-service diagnosis of cellulitis or any residual of the cellulitis treated during service.  The claims file contains private treatment record related to the Veteran's injuries sustained during his long career at a firefighter.  These records do not make reference to a current ankle disability.  

In a January 2004 private medical evaluation, a clinician noted the Veteran fracture of the lower extremity in 1959, when the Veteran was four.  The clinician did not indicate any service fracture of the left ankle.  Physical examination revealed that "a]nkles and feet [were] grossly normal."  Although private medical records document that the Veteran had multiple orthopedic injuries; these records fail to indicate any diagnosis or complaint related to prior injury of the left ankle or disability attributed to cellulitis.

The Veteran underwent an April 2011 VA skin examination.  The examiner reviewed the evidence of in-service treatment for cellulitis.  The examiner also documented the Veteran's report of landing wrong from a jump, and the Veteran's assertion that he was treated for a left ankle ligament injury.  Physical examination revealed no abnormalities.  X-ray revealed a normal left ankle.  There was no redness, swelling, or edema.  There was normal shoe wear and a normal gait.  

Regarding the left knee, private medical records document minimal degenerative joint disease of the left knee.  In a March 2004 private medical record, a clinician documented that the Veteran had numerous injuries of the knee since 1986 while he was a firefighter.  The clinician found that the Veteran had a possible small tear of lateral and/or medial meniscus of the left knee.

As outlined above, the Board has carefully considered the medical and lay evidence of record that addresses whether there is a current left ankle disability.  Regarding the claim for cellulitis of the left ankle, above, the Board reopen the claim.  Although the RO denied that there was new and material evidence sufficient to reopen the claim, the RO also considered the merits of the claim, as reflected in the October 2011 SOC and in the RO obtaining the April 2011 VA examination that evaluated the disability.  For these reasons, the Board finds that it can proceed to adjudicate the merits of this claim without first remanding the appeal for additional development on the merits. 

The VA examination and the private medical records do not document a current disability of the left ankle.  That is, there is no disability attributable to the Veteran's cellulitis that was treated during service nor as a torn ligament or other residual of a fall injury in service.  Although the Veteran has asserted that his left calf is smaller than the right, no medical record documents a left ankle disability of any type.  

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See, e.g., Layno v .Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet .App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 3030 (2007).  The Board finds no reason to question the veracity of assertions as to what the Veteran has experienced, and what the fellow service member observed.  Further, based on the finding that there is no residual disability, the Board finds that it need not further consider whether the injury from a fall involving the tendon in service was to the right or to the left ankle.

As indicated above, however, the claims under consideration turn, fundamentally, on the matter of whether the Veteran has residual of cellulitis of the left ankle and residuals of a torn ligament of the left ankle for which service connection is sought, and, if so, whether there exists a medical relationship between each such current disability and service.  Diagnosis and etiology of disabilities not capable of being established on the basis of lay observation, alone, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).    As the Veteran has not been shown to be other than a layperson without appropriate medical training and expertise to diagnose a specific left ankle, he is not competent to render a probative (i.e., persuasive) opinion on the medical matter on each of these claims turn.  The matters of diagnosis and etiology of specific disability of the left ankle are complex in nature and involve internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  See also 38 C.F.R. § 3.159 (2013).  Hence, lay assertions in this regard have no probative value.

As noted above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. 38 U.S.C.A. § 1110.  Thus, where, as here, competent, probative evidence indicates that the Veteran does not have residuals of cellulitis of the left ankle or residuals of a torn ligament of the left ankle, service connection for either such disability must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)

As to the claim for service connection for the left knee, the Board notes, initially, that the Veteran's secondary service connection contention is based on disability of the left ankle.  However, as service connection for left ankle disability is herein denied, there is no legal basis for an award of secondary service connection for left knee disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In other words, although the Veteran is diagnosed as having a left knee disability, as service connection is not in effect for the underlying right knee disability, any secondary service connection claim must be denied as a matter of law.  

The Board also notes that, although the RO also considered this claim as directly related to service, there is no evidence or argument that any left knee disability was incurred or aggravated in service.  The medical evidence indicates that the first incident of left knee injury was in 1986, many years after separation from service.  Therefore, there is no basis for an award of direct service connection for a left knee disability, to include on the basis of a chronic disability developed to a compensable level within a year of separation from service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

For all the foregoing reasons, the claims for service connection for cellulitis of the left ankle, residuals of a torn ligament of the left ankle, and left knee disability must be denied.  In reaching the conclusion to deny each claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

As new and material evidence to reopen the claim for service connection for cellulitis of the left ankle has been received, to this limited extent, the appeal is granted.

Service connection for a cellulitis of the left ankle is denied.

Service connection for residuals of a torn ligament of the left ankle is denied.

Service connection for a left knee disability, claimed as secondary to a left ankle disability, is denied.


REMAND

Unfortunately, the Board finds that further RO action for the claims for service connection for a cervical spine disability, bilateral hearing loss and tinnitus is warranted, even though such will, regrettably, further delay an appellate decision on each such  matter.  

Regarding the claim for service connection for a cervical spine disability, the Veteran asserts that this disability began due to impact of the heavy packs and weapons, to include a bazooka, he carried while in training in the Mojave Desert.  See Board Hearing Transcript, page 19.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v Nicholson, 20 Vet. App. 79 (2006).   The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83.

Service treatment record do not document a cervical spine disability or complaint of neck pain.  In a February 2004 private medical letter, however, a clinician noted that the Veteran sustained neck injuries while a fireman but that he had also sustained musculoskeletal injuries while in the Marines and as a boxer.  Although not explicitly stated, reading the letter as a whole, the clinician appears to be indicating there may be link between the Veteran's service and current neck disability.  Imaging studies, to include that dated in October 2003, indicate that the Veteran's has mild degenerative disease and mild disc bulges of the cervical spine.  

Thus, there is evidence suggesting that there may exist a nexus between current cervical spine disability and service but the record does include a non-speculative medical opinion in this regard that directly addresses the question before the Board. Under these circumstances, the Board finds that VA examination and a medical opinion - based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale - would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159, McLendon, 20 Vet. App. 79.  Accordingly, the RO should arrange for the Veteran to undergo VA examination by an appropriate physician, at a VA medical facility.

Regarding the claims for service connection for bilateral hearing loss and tinnitus, the record clearly indicates that het Veteran sustained acoustic trauma in service and after service.  In a January 2004 private treatment record, a clinician noted that the Veteran had a history of intermittent tinnitus that recently became somewhat constant.  The impression was tinnitus secondary to noise induced hearing loss.

In a January 2011 VA examination, the examiner diagnosed hearing loss.  The examiner found that the configuration of the hearing loss was suggestive of noise exposure, which the examiner noted the Veteran had a history of both from the military and occupationally.  The examiner found that the tinnitus was as likely as not a symptoms secondary to the hearing loss.  The examiner then noted d that the records showed no shift in hearing from enlistment through separation and did not document tinnitus.  The examiner opined that the hearing loss and tinnitus were less likely as not related to acoustic trauma in service.

After review of the contents of this VA examination report, the Board finds that it is inadequate.  The examiner, in part, noted that the hearing loss was due to acoustic trauma, noting noise exposure in service and as a firefighter.  In providing a negative opinion, the examiner cited the audiogram of file without reconciling this audiogram evidence with the overall opinion that the hearing loss was due to noise exposure.  That is, the examiner, in part, provided an opinion that the hearing loss was due to noise exposure which the Veteran experienced in service and after service, but then provided a negative opinion based on service audiometric findings without providing rationale for the seeming inconsistency.

If the examiner was of the opinion that the hearing loss was solely due to post-service noise exposure, the examiner needed to provide such an explicit opinion with adequate rationale.  SeeBarr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the examiner indicated that the tinnitus was due to the hearing loss disability, a new opinion is also required as to the tinnitus disability.  As the examiner provided an inadequate opinion with inconsistent statements, the Board finds that the Veteran should be provided with another VA examination, provided by a different examiner if possible.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are  hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for evaluation of his  cervical spine.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current cervical spine disability(ies).

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or higher degree of probability) the current cervical spine disability was caused by service.

In rendering each requested opinion, the examiner should specifically consider and discuss all pertinent medical and other objective evidence, as well as the Veteran's and any other lay assertions of record.  In this regard, the examiner should consider the Veteran's assertions that the weight of his pack and weapons led to cervical spine disability.  The examiner should also consider the evidence related to the Veteran's career as a firefighter after service.

All examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination by an audiologist, at a VA medical facility, to address the etiology of any current hearing loss and tinnitus.  

If possible, the examination should be provided by a different examiner than the audiologist who conducted the January 2011 examination.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the examiner,  and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to bilateral hearing loss and tinnitus, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service-to particularly include in-service noise (such as from artillery).  

In rendering the requested opinion , the examiner must  consider and discuss he evidence of noise exposure both during service (conceded) and after service as a firefighter.   The examiner should also consider the Veteran's assertions that tinnitus began during service. 

All examination findings and testing results, along with clear rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


